Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 1 of 27

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

BETTY JANE AYERS
162 WADE LANE

OAK RIDGE, TN 37830
865-456-7711

VS. CIVIL ACTION NO.

ROBERT M. ‘MONTY’ WILKINSON

950 PENNSYLVANIA AVENUE, NW Case: 1:21-cv-00551

WASHINGTON, DC 20530-0001; Assigned To : Jackson, Amy Berman
Assign. Date : 3/1/2021

JOHN GLOVER ROBERTS, JR., Description: Pro Se Gen. Civ. (F-DECK)

SUPREME COURT OF THE UNITED STATES
1 FIRST STREET, NE
WASHINGTON, DC 20543;

JOSEPH ROBINETTE BIDEN, JR
1600 PENNSYLVANIA AVENUE NW
WASHINGTON, DC 20500

KAMALA DEVI HARRIS
1600 PENNSYLVANIA AVENUE NW
WASHINGTON, DC 20500

NANCY PATRICIA PELOSI
U.S. HOUSE OF REPRESENTATIVES
WASHINGTON, DC 20515

CONGRESSMEN/WOMEN ADAMS AGUILAR ALLRED AMODEI ARMSTRONG AUCHINCLOSS AXNE
BACON BALDERSON BARR BARRAGA’‘N BASS BEATTY BENTZ, BERA BEYER BISHOP (GA) BLUMENAUER
BLUNT ROCHESTER BONAMICI BOURDEAUX BOWMAN BOYLE, BRENDAN F. BROWN BROWNLEY
BUCHANAN BUCSHON BUSH BUSTOS BUTTERFIELD CARBAJAL CA’ RDENAS CARSON CARTWRIGHT
CASE CASTEN CASTOR (FL) CASTRO (TX) CHABOT CHENEY CHU CICILLINE CLARK (MA) CLARKE (NY)
CLEAVER CLYBURN COHEN COMER CONNOLLY COOPER CORREA COSTA COURTNEY CRAIG CRENSHAW
CRIST CROW CUELLAR CURTIS DAVIDS (KS) DAVIS, DANNY K. DAVIS, RODNEY DEAN DEFAZIO DEGETTE
DELAURO DELBENE DELGADO DEMINGS DESAULNIER DEUTCH DINGELL DOGGETT DOYLE, MICHAEL F.
EMMER ESCOBAR ESHOO ESPAILLAT EVANS FEENSTRA FERGUSON FITZPATRICK FLETCHER
FORTENBERRY FOSTER FOXX FRANKEL, LOIS FUDGE GALLAGHER GALLEGO GARAMENDI GARBARINO
GARCIA (IL) GARCIA (TX) GOLDEN GOMEZ GONZALES, TONY GONZALEZ (OH) GONZALEZ, VICENTE
GOTTHEIMER GRAVES (LA) GREEN, AL (TX) GRJUALVA GROTHMAN GUTHRIE HAALAND HARDER (CA)
HAYES HERRERA BEUTLER HIGGINS (NY) HILL HIMES HINSON HOLLINGSWORTH HORSFORD
HOULAHAN HOYER HUFFMAN HUIZENGA JACKSON LEE JACOBS (CA) JAYAPAL JEFFRIES JOHNSON (GA)

i

TS

|
|
|
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 2 of 27

JOHNSON (SD) JOHNSON (TX) JONES KAHELE KAPTUR KATKO KEATING KELLER KELLY (IL) KHANNA
KILDEE KILMER KIM (CA) KIM (NJ) KIND KINZINGER KIRKPATRICK KRISHNAMOORTHI KUSTOFF KUSTER
LAHOOD LAMB LANGEVIN LARSEN LATURNER (WA) LARSON (CT) LATTA LAWRENCE LAWSON (FL) LEE
(CA) LEE (NV) LEGER FERNANDEZ LEVIN (CA) LEVIN (MI) LIEU LOFGREN LOWENTHAL LURIA LYNCH
MACE MALINOWSKI MALONEY, CAROLYN B. MALONEY, SEAN MANNING MASSIE MATSUI MCBATH
MCCAUL MCCLINTOCK MCCOLLUM MCEACHIN MCGOVERN MCHENRY MCKINLEY MCNERNEY MEEKS
MEUSER MENWER MENG MFUME MILLER-MEEKS MOOLENAAR MOONEY MOORE (UT) MOORE (WI)
MORELLE MOULTON MRVAN MURPHY (FL) MURPHY (NC) NADLER NAPOLITANO NEAL NEGUSE
NEWHOUSE NEWMAN NORCROSS O’HALLERAN OCASIO-CORTEZ OMAR OWENS PALLONE PANETTA
PAPPAS PASCRELL PAYNE PELOSI PENCE PERLMUTTER PETERS PHILLIPS PINGREE POCAN PORTER
PRESSLEY PRICE (NC) QUIGLEY RASKIN REED RICE (NY) RICHMOND RODGERS (WA) ROSS ROY ROYBAL-
ALLARD RUIZ RUPPERSBERGER RUSH RYAN SA’NCHEZ SARBANES SCANLON SCHAKOWSKY SCHIFF
SCHNEIDER SCHRADER SCHRIER SCHWEIKERT SCOTT (VA) SCOTT, AUSTIN SEWELL SHERMAN SHERRILL
SIMPSON SIRES SLOTKIN SMITH (NJ) SMITH (WA) SMUCKER SOTO SPANBERGER SPARTZ SPEIER
STANTON STAUBER STEFANIK STEIL STEVENS STEWART STIVERS STRICKLAND SUOZZI SWALWELL
TAKANO TAYLOR THOMPSON (CA) THOMPSON (MS) THOMPSON (PA) TITUS TONKO TORRES (CA)
TORRES (NY) TRAHAN TURNER UNDERWOOD UPTON VAN DUYNE VARGAS VEASEY VELA VELA’ ZQUEZ
WAGNER WALTZ WASSERMAN SCHULTZ WATERS WATSON COLEMAN WELCH WENSTRUP
WESTERMAN WEXTON WILD WILLIAMS (GA) WILSON (FL) WITTMAN WOMACK YARMUTH YOUNG,
U.S. HOUSE OF REPRESENTATIVES, WASHINGTON, DC 20515,

SENATORS BALDWIN BARRASSO BENNET BLACKBURN BLUMENTHAL BLUNT BOOKER BOOZMAN
BRAUN BROWN BURR CANTWELL CAPITO CARDIN CARPER CASEY CASSIDY COLLINS COONS CORNYN
CORTEZ MASTO COTTON CRAMER CRAPO DAINES DUCKWORTH DURBIN ERNST FEINSTEIN FISCHER
GILLIBRAND GRAHAM GRASSLEY HAGERTY HARRIS HASSAN HEINRICH HICKENLOOPER HIRONO
HOEVEN INHOFE JOHNSON KAINE KELLY KENNEDY KING KLOBUCHAR LANKFORD LEAHY LEE LOEFFLER
LUJA’N LUMMIS MANCHIN MARKEY MCCONNELL MENENDEZ MERKLEY MORAN MURKOWSKI
MURPHY MURRAY PAUL PETERS PORTMAN REED RISCH ROMNEY ROSEN ROUNDS RUBIO SANDERS
SASSE SCHATZ SCHUMER SCOTT (FL) SCOTT (SC) SHAHEEN SHELBY SINEMA SMITH STABENOW
SULLIVAN TESTER THUNE TILLIS TOOMEY VAN HOLLEN WARNER WARREN WHITEHOUSE WICKER
WYDEN YOUNG AT RUSSELL, HART, OR DIRKSEN SENATE OFFICE BUILDINGS, WASHINGTON, DC 20510

COMPLAINT
ON DEMAND FOR WRIT OF QUO WARRANTO

Demandant BETTY JANE AYERS, pro se,

member in good standing of WE THE PEOPLE OF THE UNITED
STATES OF AMERICA do hereby demand, per right of redress

within the Constitution, that all individuals involved in the crimes
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 3 of 27

related herein do immediately resign and be held accountable by
the military for their crimes, or be arrested by our military and
held accountable for their crimes if they will not resign, and those
in government seats who were elected without proper
certification of voting machines must immediately resign. All
elected seats left vacant will immediately be filled by We the

People until new elections can be held.

JURISDICTION

Jurisdiction of this Court to issue this writ of quo warranto is
believed to be conferred under DC § 16-3501, DC § 16-3502, and

DC§ 16-3503.

As former Deputy Attorney General of the United States Rod
Rosenstein, who reported to the Attorney General and had
responsibility to issue this under the above statutes but failed to
do so, and as current Acting Attorney General Robert M. “Monty”
Wilkinson has been notified by Letter of Directive four times of
the entire content of this writ by Demandant (Copies of those
letters Attached, Att 1 pgs 1-5) , but Mr. Wilkinson has refused to
act on these matters, and as members of the Federal Bureau of
Investigations have had these tapes in their possession for years

but failed to act upon them, demandant hereby petitions this
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 4 of 27

Court for leave to issue writ filed by relator with payment of

sufficient surety as is provided for in these statutes.

1)

2)

CONSTITUTIONAL PROVISIONS, TREATIES, STATUTES,

ORDINANCES, AND REGULATIONS INVOLVED IN THIS CASE

Paragraph 1 of THE CONSTITUTION OF THE UNITED STATES OF
AMERICA: “We the People of the United States, in Order to
form a more perfect Union, establish Justice, insure domestic
Tranquility, provide for the common defence, promote the
general Welfare, and secure the Blessings of Liberty to
ourselves and our Posterity, do ordain and establish this
Constitution for the United States of America.”

THE CONSTITUTION OF THE UNITED STATES OF AMERICA,
Article. Ill. Section.1. “The judicial Power of the United States,
shall be vested in one supreme Court, and in such inferior
Courts as the Congress may from time to time ordain and
establish. The Judges, both of the supreme and inferior
Courts, shall hold their offices during good Behaviour, and
shall, at stated Times, receive for their Services, a
Compensation, which shall not be diminished during their

Continuance in Office.”

3) Amendment | to the CONSTITUTION OF THE UNITED STATES OF

AMERICA: “Congress shall make no law respecting an

4
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 5 of 27

establishment of religion, or prohibiting the free exercise thereof;

or abridging the freedom of speech, or of the press, or the right of

the people peaceably to assemble, and to petition the

Government for a redress of grievances.”

4) Amendment IX to the CONSTITUTION OF THE UNITED STATES OF AMERICA:
“The enumeration in the Constitution, of certain rights, shall not be
construed to deny or disparage others retained by the people.”

5) 18 U.S. Code § 2381 “Whoever, owing allegiance to the United
States, levies war against them or adheres to their enemies,
giving them aid and comfort within the United States or
elsewhere, is guilty of treason and shall suffer death, or shall
be imprisoned not less than five years and fined under this
title but not less than $10,000; and shall be incapable of
holding any office under the United States.”

(June 25, 1948, ch. 645, 62 Stat. 807; Pub. L. 103-322, title
XXXIll, § 330016(2)(J), Sept. 13, 1994, 108 Stat. 2148.)
6) 18 U.S. Code § 2384 - Seditious conspiracy “If two or more persons in

any State or Territory, or in any place subject to the jurisdiction
of the United States, conspire to overthrow, put down, or to
destroy by force the Government of the United States, or to levy
war against them, or to oppose by force the authority thereof,
or by force to prevent, hinder, or delay the execution of any law

of the United States, or by force to seize, take, or possess any

5
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 6 of 27

property of the United States contrary to the authority thereof,
they shall each be fined under this title or imprisoned not more

than twenty years, or both.”

STATEMENT OF THE CASE

The man in this videotidentified as “ JohnHereToHelp “(JHTH) gives testimony of heinous
crimes and criminal actions that Chief Justice John Glover Roberts, former VP Michael Richard
Pence, former Deputy AG Rod Jay Rosenstein and others have cither participated in, helped
plan, or knew about, yet continued in and or failed to report; acts JHTH relates to have been
irrefutably documented, as they were captured on video and in audio tapes, and JHTH discloses
the appalling location these videos have lain unreported, safely hidden from prosecution:
within the offices of those in our Government who are tasked with gathering and turning over
evidence for prosecution of such heinous crimes --our own FBI and Deputy Attorney General.
JHTH relates that these tapes reveal acts of the most horrific kind, involving repeated rape of
the innocent, defenseless babies John Roberts adopted with the aid of the (now infamous)
Jeffrey Epstein, and that John Roberts continued to allow the rapes and filming of these young

children as they grew, videos of these actions having been made for purposes of blackmail.

 

1 Transcript of video and video is here: BOMBSHELL INTERVIEW! THE PLOT TO MURDER
JUSTICES OF THE U.S. SUPREME COURT | SOTN: Alternative News, Analysis & Commentary
(stateofthenation.co) but a copy of the written transcript is included herein (Attachment II pgs
1-6) for convenience of the Court. Video of this testimony is additionally available on Attorney
Lin Wood’s Telegram channel here: https://t.me/linwoodspeakstruth -click the “video” tab-
there are at least nine video clips from this witness relating what has gone on, with testimony
of where the video and audio evidence for these crimes is being held.

 

6
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 7 of 27

JHTH indicates there are audio tapes revealing Chief Justice John Roberts’ participation in the

plotting of murder(s) of fellow judges and Justices of the Supreme Court, and others.

There is assuredly not one citizen in good standing in the United States of America who
would fail to classify the actions in these tapes as bad behavior, and a wrongful exercise of
power. It is incomprehensible that anyone could participate in these things, and that our own
FBI and Deputy Attorney General would sit on these tapes, refuse for YEARS to prosecute and
thus aid in blackmail and the continuance of these crimes. If these tapes show these things,
then Chief Justice John Roberts is wrongfully exercising his power in being a judge, and all
others appearing in these tapes, involved in the making of and subsequent hiding of these tapes
have wrongfully exercised their powers, and We the People Demand he and all others
implicated by these tapes must immediately resign and face prosecution under the full extent

of our laws.

REASONS FOR GRANTING THE DEMAND OF WRIT OF QUO WARRANTO

1) When wrongful exercise of power and widespread failure to prosecute is
present, this type of redress is specifically called for by We the People
within the first paragraph of The Constitution of The United States of
America and is reaffirmed in the First Amendment (in numbers 3 & 4
below.) It is without a doubt declared first and foremost that WE THE
PEOPLE are to move, to form, to establish, to insure domestic
Tranquility,-i.e to provide- for the correction of wrong right here in These

United States, to provide for the common defence of us all from enemies
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 8 of 27

foreign or domestic, and to promote the general Welfare of all of us—
and this includes action against a branch of wrong within our own

Government:

“We the People of the United States, in order to form a more
perfect Union, establish Justice, insure domestic Tranquility,
provide for the common defence, promote the general Welfare,

and secure the Blessings of Liberty to ourselves and our

Posterity ...”

The first paragraph of the Constitution establishes and sets these forth rights for
We the People to perform over, above, and before ail three branches of our
government. There is a period at the end of this paragraph, and then the
enumerations begin. This period is intentional, and it, along with the beginning
of the enumerations immediately after the period establish and make it clear
that every duty before this period belongs to We the People. The powers for the
accomplishment of the things listed within this first paragraph is to lie only with
We the People. It is We who are to insure and perform all these things. It is
here sovereignly declared as our right first, and our duty to ensure these things.
Because our Justice system has so grievously failed in its job, We the People now
take these steps to insure that no man or woman, including but not limited to
those tasked with the oversight of, legislation of, and carriage of Justice, has the

right to rape and abuse any other, most especially an innocent and defenseless
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 9 of 27

baby or child, and no man or woman has the right to harm another or plot to
perform harm to another, to blackmail, or murder another, and no man or
woman employed within the three branches of our government has the right to
take part in such crimes or to withhold evidence of such crimes and to fail to
report and prosecute such crimes. Participation in, intentional withholdings of
evidence of, and failures to report such atrocities would constitute willing,
knowing, and joint malicious acts if committed by the individuals named herein
and reported to be shown within the referenced tapes. This would represent a
grievous, repeated failure of and miscarriage of Justice by those we have
entrusted to carry out Justice, and We the People now assert our right to
demand this Court Order that our military immediately procure and view these
tapes, and if JHTH’s report is true, then the resignation of and prosecution of the
individuals within the branches of our government who have participated in
planning and/or taping of these crimes, withholding evidence of such, or who
committed these crimes. We do so, as it is not only our right, but our
responsibility as set forth in this first paragraph of the Constitution: “We the
People . . .establish Justice, insure Domestic Tranquility, and promote the
general welfare.” This is a timeless, unending charge to and for all of We the
People, and most assuredly this charge includes promoting the general welfare

of our innocent, defenseless babies and children.

2) Article. III. Section.1. of our Constitution in part states “Judges, both of

the supreme and inferior Courts, shall hold their offices during good
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 10 of 27

Behaviour, and shall, at stated Times, receive for their Services, a
Compensation, which shall not be diminished during their Continuance in

Office.”

It is understood the inverse would be true: that they should not hold their
offices and not be paid when engaged in “bad” Behaviour. The acts
described by witness JHTH in the transcripts and videos referenced and
linked herein would undoubtedly constitute “bad” Behaviour according to
any member in good slanding of We The People and would qualify as “bad”
Behaviour under the codes of conduct belonging to any member of our legal
branch system, executive branch system, or judicial branch system. We
demand our Military be immediately ordered to procure these tapes, and if
these accusations are true, we demand the immediate resignation of every
person involved in these heinous crimes, and We The People demand they
be prosecuted for these crimes by our military, to the fullest extent of our

laws, as it is clear our regular justice system has massively failed.

3) Amendment | to the CONSTITUTION OF THE UNITED STATES OF AMERICA
gives full and uninhibited power to We the People to petition the
Government for redress — “remedy or set right” of grievances:

“Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof; or abridging the

freedom of speech, or of the press, or the right of the people

10
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 11 of 27

peaceably to assemble, and to petition the Government for a

redress of grievances.”

As such, neither this Court nor any other member of our Government has a right
to refuse We the People in our demands for release of these tapes and to
demand the resignation and prosecution of every involved person for such
heinous crimes if our military finds these accusations are true. As Congress has
been forbidden by our Constitution to make any law prohibiting the right of We
the People Lo petition the Government for a redress of grievances, there is by
way of inference no legal need for any other case law to be cited herein to
convince this Court that We the People are to be heard and our immediate call
for remedy to be effected. Our Constitution is Supreme and in and of itself

affirms our right to this redress and correction of those within our Government.

4) The right of Quo Warranto for We the People has wrongly been
suppressed at the federal level in the United States and disapproved of at
the state level, but nonetheless, still remains firmly the right of We the
People under the Ninth Amendment, which was understood and
presumed by the Founders, and which affords the only judicial remedy
We the People have for violations of our Constitution by public officials
and agents. The Ninth Amendment of the Constitution of the United
States of America affirms the aforementioned points, that no power
enumerated throughout the whole of our Constitution to any branch of

our Government shall be construed to deny or disparage others retained

11
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 12 of 27

by the People, as in this Demand. Demandant, a member of We the
People hereby retains our U.S. Military, who is/are sworn to uphold our
Constitution, to handle this matter.
Amendment IX
“The enumeration in the Constitution of certain rights shall not be

construed to deny or disparage others retained by the people.”

5) 18 U.S. Code § 2381 -Treason “Whoever, owing allegiance to the United States, levies
war against them or adheres to their enemies, giving them aid and comfort within the
United States or elsewhere, is guilty of treason and shall suffer death, or shall be
imprisoned not less than five years and fined under this title but not less than $10,000;
and shall be incapable of holding any office under the United States.”

(June 25, 1948, ch. 645, 62 Stat. 807; Pub. L. 103-322, title XXXIII, § 330016(2)(J), Sept.

13, 1994, 108 Stat. 2148.)

GROUNDS FOR DEMAND FOR IMMEDIATE RELEASE OF TAPES,
RESIGNATIONS, PROSECUTIONS, AND HEARING IF THOSE

IMPLICATED DO NOT RESIGN

Because this pro se Demandant and most of We the People is and are not an attorney(s),
Demandant asserts this writ shall not be set aside for mistakes in form, citation of law, or

submission, or for any other reason, but instead shall be based solely upon the merits of the

12
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 13 of 27

evidence within the evidenced referenced below, and in the referenced tapes of crimes
committed-- crimes which are a violation of the Judges’ and others within our Government's

Codes of Conduct, US Law, and our Constitution.

It is clear our founding framers, having been in the midst of great tyranny, knew the likelihood
was great the day could once more arrive when tyranny would again uncomfortably root itself
amongst We The People, so they penned a perfect mechanism We The People could and should
use to save ourselves from oppression. That dreaded day has undoubtedly arrived, and We the
People now reclaim and collectively and assertively use our Constitutionally granted sovereign

Power to rid ourselves of this oppression:

1) The first paragraph of our Constitution, establishes al// power comes from us, “We The
People.” In short, it is We the People who rule here in The United States of America. We
as a people for a while have forgotten, or perhaps not even known this, but we now
know, and we now rise up and reaffirm it is our right to demand these things in the face
of this massive failure to act and deliver justice within all branches of our government.
Our right was so written and ordained at the very beginning of our Constitution -above
and before All legislative Powers, all Executive Powers and all Judicial Powers, that the
powers of Justice, insurance of peace, powers of defence, ensurance of our general
Welfare, securing Liberty to ourselves and our future generations- all this power first
and foremost belongs to us--We The People. Here it is in full, again- may we never again

forget or delay so long in using this:

13
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 14 of 27

“We the People of the United States, in Order to form a more perfect Union,
establish Justice, insure domestic Tranquility, provide for the common defence,
promote the general Welfare, and secure the Blessings of Liberty to ourselves
and our Posterity, do ordain and establish this Constitution for the United States

of America.”

2) That it is the right of We the People to make corrections to our three branches of

3)

government is again affirmed, if anyone doubts the above first sovereign grant of these
powers: Amendment | Lo lhe CONSTITUTION OF THE UNITED STATES OF AMERICA,
gives full and uninhibited power to We the People to petition the Government for

redress — “to remedy or set right” our grievances:

“Congress shall make no law .. .prohibiting the free exercise thereof;
or abridging the freedom of speech, ...or the right of the people ... to

petition the Government for a redress of grievances.”

And finally, Amendment IX affirms the above, that no other power
enumerated in the Constitution can deny or disparage others retained by
the People- and Demandant, member of We the People, now calls our
U.S. Military, who are sworn to defend our Constitution, to our aid:

“The enumeration in the Constitution of certain rights shall not be

construed to deny or disparage others retained by the people.”

14
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 15 of 27

DEMANDS

1) Per our rights in the Constitution, We the People now Demand
and call our U.S. Military to fully and completely act on the
entirety of the matters herein to the best of their knowledge,
expertise, and ability: As all three branches of our government are
compromised and have failed to act when they had a duty to act,
this Court must immediately order our United States Military to
defend the whole of our Country and our Constitution and act on all
information provided by JHTH and other evidence provided herein,
obtain all referenced tapes and if they contain what they are
purported to contain, immediately upload and post all of them in
their entirety at the top of the FBI’s front page of their web site for
public viewing and hearing by We the People, and We demand
possession of the original tapes and original copies made by Shawn
Henry and given to our FBI, and or Deputy Attorney
General/Attorney General and/or others be immediately given for
verification to one group comprised of but not limited Tore Maras,
Millie Weaver, Patrick Bergy, and Ron Watkins if each is willing and
they may call upon experts as they see fit- this group is on behalf of
Demandant for We the People, and the other original copies JHTH
indicated were made must go to Attorneys Lin Wood and Sidney

Powell, to be verified and unlocked by each group of them with the

15
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 16 of 27

2)

referenced key which Lin Wood has published but the others may

already have. These groups, along with the military are to make

sure these are the original tapes, that these are all of them, and

that they match those which we have now Demanded our military

immediately upload and publish and make immediately available

for viewing on our Government’s FBI web site to be viewed without

restriction by any member of We The People who so chooses and

wishes to view them, so our Military and We The People can ensure

the immediate resignation and prosecution of any and all

government individuals, past or present, who appear on these video

and audio tapes. We demand a full list of names and positions of all

those who helped in making these tapes and in hiding them from

prosecution be published at the top and front page of the FBI

website along with the names and positions of all those who appear

in these tapes except for the abused, whose names must be

omitted and whose faces we request be blurred.

We demand our U.S. Military immediately arrest and prosecute all involved
parties: It is incomprehensible that our own former US Deputy Attorney General,
Rod Rosenstein, who served under and reported to the Attorney General, and that
our own FBI- who obtained copies of these tapes through then agent Shawn
Henry- could have been in possession of such tapes, yet chosen to suppress them,

and leave John Roberts on his bench, as well as leave everyone else on those tapes

16
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 17 of 27

in their positions of power. The individuals named so far on those tapes, and any
others which will be found to be on or involved in the making and hiding of these
tapes, have knowingly and intentionally left We the People—some of whom were
innocent babies and children--defenseless in the face of immoral beasts who
repeatedly and freely abused their power, participated in heinous crimes against
babies and children, participated in a plot to murder a Supreme Court Justice and
to murder others who are/were agent(s) of the States. If true, those acts arguably
fulfill the very definition of treason and seditious treason, yet these persons have
been free to continue in their torture and abuse of defenseless, innocent babies
and children, because these tapes have been jointly hidden by those who were

tasked with the duty to bring them to justice.

This Court must immediately grant the Military hearing for these
Demands if the individuals shown in these videos and tapes, and who
have cooperated in the making and withholding of such do not
immediately resign. We again demand prosecution by our Military of all

offenders to the full extent of the law.

We the People specifically demand that if Supreme Court Justice John
Glover Roberts, Jr., is implicated by these tapes that he immediately
resign with no further pay and no further expectation of pay in any form
from the US Government. Murder and blackmail and sexual abuse of
children would be abuses of power far beyond the scope of any judge’s

job and would constitute grounds for immediate dismissal if he would not

17
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 18 of 27

resign. If he is found within these tapes to have been aiding in the plot to
kill another justice and others within our government offices, this likely
fulfills the requirement for treason and we demand he be prosecuted for
such. If implicated in these tapes, we the People demand he resign not
only his position as Chief Justice of the Supreme Court of the United
States, but from any position as a Justice in the Supreme or Federal
Courts, and from any position as a judge anywhere in the United States of
America, as his actions and behavior will have constituted such heinous
and grievous violations of not only the Code of Conduct for a United
States Judge which he swore to uphold, but also of Article III Section 1 of
the Constitution of the United States of America and the aforementioned
Code for Treason. These demands for resignation and prosecution extend
to any and all other agents within our government, including any other
Judge(s) in the Supreme or Federal Courts who have participated in the
actions and behavior(s) stated herein and evidenced within the
referenced video and audio tapes which are said to be in possession of
the FBI, Deputy AG and others; resign now, and face prosecution by our
Military if these things are true, for We the People do no longer tolerate

such abhorrent behavior in our Government.

3) Demandant petitions this Court to order our Military: to look
through the entirety of a// government resources, records, divisions,

and agencies for ALL blackmail tapes of anyone in any government

18
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 19 of 27

position past or present, and not only limit this demand for
procurement to that which was reported by JHTH to have been in
the possession of Rod Rosenstein and the FBI through then-agent
Shawn Henry, but this demand is for tapes from anywhere within
the entirety of the FBI’s records and/or every other branch of our
government, and is to include collection(s) of blackmail/
“insurance” sex and/or murder or “snuff” tapes — from any source,
including any private company or person that our Government or
anyone else tasked with making or holding these tapes to ensure
blackmail of those in government positions. The entirety of these
records must be searched for tapes, and must include but not be
limited to the aforementioned as well as Anthony Weiner’s laptop
and records, all of Ghislaine Maxwell’s, Jeffrey Epstein’s, Keith
Raniere’s, Allison Mack’s, Hunter Biden’s, and Harvey Weinstein’s
records, and any other case records and equipment not mentioned
herein, but which contain any kind of blackmail tapes/child sex
tapes, “snuff” tapes- any inappropriate tapes of individuals within
our government positions in any capacity in the past or present- all
of these must be posted according to this Demand. Demand is
hereby made for our Military to follow the money trail paid to those
in governmental positions and prosecute accordingly, including

those who are and have been blackmailed. Some of them have

19
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 20 of 27

4)

received money from the above-named people and more, including
from Ghislaine Maxwell, as it is believed Ms. Maxwell paid some in
government positions to target and harass certain members of We
the People here in America. Our military must arrest and prosecute
every person for whom they find evidence of guilt within the
entirety of our Governmental records, including special reports and
investigations that have been ordered but not acted upon such as
Durham and Huber, and not limit this search to the few named
herein.

Demand is made for our military to confer with and obtain
evidence from Attorney Rudy Giuliani and others and arrest
Joseph Robinette Biden, Nancy Patricia Pelosi and Kamala Devi
Harris as enemies of the States if evidence supports claims: Rudy
Guiliani has published in multiple ways evidence’ from Hunter
Biden’s laptop and other sources that show Joseph Robinette Biden
has been and likely still is being paid by multiple foreign enemies of

the States and as such is not eligible to be President of The United

 

Here is one of many places Attorney Giulianni presented this evidence:

https://www.newsmax.com/newsmax-tv/rudy-giuliani-hunter-biden-burisma-

 

new-york-post/2020/10/15/id/992109/?ns_mail job=DM155345_ 10152020

 

(Included as Att III pgs 1-3 for ease of the Court)

20
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 21 of 27

States, and Law Enforcement Today posted evidence that Pelosi
financed an effort to oust a duly elected President of the United
States,? additionally, Pelosi received the same sworn affidavit and
statement from the Italian Government that all other Congressmen
received on January 5, 2021 (attached elsewhere herein) yet still
voted to certify an electoral vote she knew for certain was
fraudulent, and she knowingly allowed a man other than the one
she knew We the People duly elected as President to become
President. The evidence given above on Kamala Harris needs
investigated by our Military, and all guilty persons must
immediately be arrested by our military and face prosecution.*

5) Our U.S. Military must immediately arrest those who have
committed treason and seditious conspiracy: The acts reported to
be on these tapes by JHTH, and within the cases listed above and
likely more, represent an act of each individual forevermore
swearing allegiance first and foremost to an entity other than The
United States of America. Each government official willingly

participated in the act, knowing the taping of it would leave them

 

3httos://www.lawenforcementtoday.com/revealed-pelosi-has-invested-more-than-1-million-in-
crowdstrike-company-tied-into-russia-collusion-hoax/ (Included as Att IVpgs1-5 for ease of the
Court)

4 These charges Demandant added after notifying AG Monty Wilkinson, but as he did not act on
other equally serious evidence of blackmail, treason, and seditious treason within our
Government, Demandant had no confidence he would act on this additional evidence.

 

 

21
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 22 of 27

forevermore beholden to and sworn first to do the bidding of the
entity in control of the tape, and that entity is most assuredly not
The United States of America. Each individual on these tapes has
held their seat in a government position that owes allegiance first to
The United States of America, but their tapes and their money trails
make it clear they were and are performing their government
position with interest for and allegiance first to an entity other than
The United States of America. This represents a gross abuse of their
power at the very least, but more ominously indicates adherence
and servitude to an enemy of The United States of America, which
appears to satisfy the requirements for 18 U.S. Code § 2381, and
that they agreed jointly to this seems to satisfy seditious conspiracy
as well, 18 U.S. Code 2384. Having adhered to an enemy of the
States, they would no longer have right to hold governmental
position or office, and Demand is again made that our Military
gather evidence and make immediate arrests where warranted and
prosecute to the fullest extent of the law. Money trails must be
followed to ascertain Kamala Devi Harris’ involvement in partnering
with foreign enemies of the States, as well, according to this

evidence reported to be found on the laptop of Hunter Biden.°

 

1)

5 https://nypost.com/2020/10/22/email-sent-from-bidens-brother-to-hunter-
references-harris-report/ (Included as Att V pgs 1- 3 for ease of the Court)

22
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 23 of 27

6)

7)

Demandant and We the People will fill all of the empty elected

seats the arrests and resignations will leave until new elections

can be held, but we Demand this Court order that new Federal

elections shall be supervised and carried out by the United States

Military, as we have no confidence in the electronic voting

machines and mail-in paper ballots. We once more affirm our

right for the entirety of this redress is established within the

Constitution and its Amendments, where it is clearly stated that no

law can be made to remove this right of We the People or those

retained by We the People for redress.

Every member of Congress in the House and Senate who voted NOT to send the
votes back to the States for re-certification on January 6, 2021 knowingly and
jointly committed treason and seditious conspiracy and Demand is made for this
Court to immediately order our Military to arrest and prosecute each one. With
so many in government positions at both the state and federal levels including the
highest position where Joe Biden sits being paid by and/or having invested in
companies which are an enemy of the state, or who are funding companies with
foreign soldiers on American soil who are enemies of the states and/or who were
and are being blackmailed by an enemy of the state, one can now see how every
member of our Congress on both the House and Senate sides could have been
shown this sworn affidavit and report (Att VI pg 1 of 1 and Att VII pgs 1-6) on

January 5, 2021, but then still deliver a majority vote (Att VIII pgs 1-7) the next

23
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 24 of 27

day NOT to send the fraudulently-obtained electoral votes back to the States for
re-certification. With this vote to not send an electoral vote they now knew
beyond a shadow of a doubt to have been fraudulently obtained back to the States
for re-certification, they knowingly and jointly allowed a person other than the one
We the People of the United States voted for to be declared President of the
United States, fulfilling the requirements for not only treason, but seditious
treason, and our Military must immediately arrest and prosecute each
Congressman/woman and Senator who voted ‘nay,’ and who are listed by name in
the seven pages of the attached Congressional Record, (Att VIII) and as
Respondants on the cover.

8) Every federally elected official who was elected in 2017 or after with a non-
certified voting machine must immediately resign, and We the People will fill
their seat until new elections can be held: We the People believe our voting
machines across the country from 2017 on, with few exceptions, were not certified
according to U.S. law at this link: https://Awww.eac.gov/voting-equipment/voting-

system-test-laboratories-vstl- and that but for a select few, machines used in

 

every election from 2017 on have been illegal. We the People demand that after
the arrests above, our Military read a proclamation to the remaining members of
Congress in both the House and the Senate, that “every remaining person elected

from 2017 on to a federal government position® must show proof to (insert

 

6 These positions include the President and Vice President of the United States, Members of the
United States House of Representatives, and Members of the United States Senate.

24
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 25 of 27

designated Military Member of) our Military within 3 days that they were elected
with a machine certified according to United States laws according to these
standards: https://www.eac.gov/voting-equipment/voting-system-test-
laboratories-vstl- , if they cannot produce such documentation with 3 business
days, he/she must immediately resign, and We the People will fill their seat until

new elections be held by our United States Military.

Though it has been refused to be heard, even more evidence of election fraud at many of
the State levels- in addition to what is given herein- has been presented to courts across the
country by thousands of Americans and has been lain out and published for We the People by
many individuals including Attorneys Sidney Powell, Rudy Giuliani, Lin Wood, and individuals
such as Tore Maras, Millie Weaver, Mike Lindell, Patrick Byrne and others. It is clear the three
branches of our government are filled with corruption at both the State and Federal levels, and
We the People exercise our Constitutional right to redress and ask these named individuals to

work with our military to redress the totality of all this corruption.

9) Demand is made for this Court to notify leaders of every branch of our U.S.
Military to immediately cooperate and physically procure the evidence
mentioned herein and obtain any other applicable evidence from Attorneys Lin
Wood, Sidney Powell and Rudy Giulianni, and from Tore Maras, Millie Weaver,
Mike Lindell, Patrick Byrne (it is my belief the named attorneys will know how to
get hold of the people named after the attorneys) and from every branch of our
government or a company paid with Government/tax payer funds within three

business days. Demand for hearing on this matter within five business days is

25
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 26 of 27

hereby made if all implicated parties have not resigned or been arrested on the
proof provided herein or that is procured by our military, or if remaining
Congressmen/women have not provided proof that they were voted into their
elected seat by a machine certified per U.S. Law. Report of actions taken and
report of elected seat resignations is to be made daily to Demandant via email or
phone by a member the Military appoints, so Demandant can notify the parties
who are waiting to fill the elected seats as they are vacated.

10) After procurance and viewing of evidence, Demand is made for
members of our military to then arrest and prosecute every guilty
party who has refused to resign from their elected seat, and to
arrest and prosecute any guilty party who has resigned or is not in
an elected seat.

11) No demand for relief is made’ other than immediate delivery of
We the People by our U.S. Military from the circumstances herein
and our current Tyranny and Oppression. May God bless and use
our U.S. Military to swiftly and mightily restore us to our long-lost
Republic, and as One Nation Under God.

12) Motion is made to redact Demandant’s personal address, phone
number and email from the cover and conclusion and any

documents for public viewing.

 

7 Unless an accused party should oppose Demandant and then be found guilty, and has caused Demandant more
expense than at present- at that time, Demandant asks expenses be repaid to Demandant by Respondent.

26
Case 1:21-cv-00551-ABJ Document1 Filed 03/01/21 Page 27 of 27

CONCLUSION

For all the reasons herein, Demand is made for all of the above, including
the immediate arrests, resignations and prosecutions by our United States
Military of all individuals who have committed the crimes listed herein, for the
public publishing of the blackmail tapes, with names and position held as listed
herein, and Demand is made for resignations of all illegally-held federally elected
seats due to uncertified voter machines, and We the People will fill all the
elected vacancies this will create until new elections can be held by our U.S.

Military.

 

Betty Jane Ayers
162 Wade Lane
Oak Ridge, TN 37830

27
